Citation Nr: 0617833	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA death pension benefits as a surviving 
spouse. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant's spouse had recognized guerrilla service and 
recognized service with the Philippine Army from February 
1945 to November 1945.  He died in October 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
denied eligibility for VA death pension benefits on the basis 
that the appellant's deceased spouse's service was not 
qualifying service for that benefit.  

The Board notes that the appellant specifically appealed the 
claim for entitlement to death pension, and no other issue 
that was listed in the October 2003 statement of the case.

In November 2004, the appellant and her son testified at the 
RO during a videoconference hearing before the undersigned 
Veterans Law Judge sitting in Washington, DC; a transcript of 
that hearing is of record. 

During the November 2004 hearing, the appellant reiterated 
that she was only pursuing her claim for entitlement to death 
pension, and no other issue.  Therefore, the Board will 
address this sole issue on appeal.

The Board notes that additional documentary evidence has been 
submitted since the RO issued the statement of the case (SOC) 
in October 2003.  After reviewing this evidence, the Board 
finds that it is not relevant to the issue on appeal for the 
legal reasons discussed below.  Therefore, a remand for RO 
consideration of this evidence is not necessary.


FINDINGS OF FACT

1.  Service department verification has certified that the 
appellant's spouse had recognized guerrilla service from 
February 10, 1945, to July 20, 1945, and had recognized 
service with the Regular Philippine Army from July 21, 1945, 
to November 7, 1945, during World War II. 

2.  There is no evidence that the appellant's spouse served 
in the Regular Philippine Scouts, Insular Force of the Navy, 
Samoan Native Guard, or Samoan Native Band of the Navy during 
World War II.


CONCLUSION OF LAW

The appellant's spouse's military service is not qualifying 
service for VA nonservice-connected disability pension or 
death pension benefits.  38 U.S.C.A. §§ 101, 107(a) & (b) 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40(a), (b) & (c), 3.41 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the appellant has been adequately notified 
of the information and evidence needed to substantiate her 
claim.  Service records and all identified and authorized 
post-service medical records relevant to the issue on appeal 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  The duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a "veteran," (or a dependent 
of a veteran) which is defined as "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See 
Selley v. Brown, 6 Vet. App. 196, 198 (1994). 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2005).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994).  Only service department records 
can establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA.  This agency does not have the authority to alter the 
findings of the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).

Service department verification of service shows that the 
appellant's spouse had recognized guerrilla service from 
February 10, 1945, to July 20, 1945, and had recognized 
service with the Regular Philippine Army from July 21, 1945, 
to November 7, 1945.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).

Philippine eligibility for nonservice-connected disability 
pension is covered by 38 C.F.R. § 3.40(a) as follows: Service 
in the Regular Philippine Scouts, the Insular Force of the 
Navy, Samoan Native Guard, and Samoan Native Band of the Navy 
is included for pension, compensation, dependency and 
indemnity compensation, and burial allowance.

Service in the Commonwealth Army of the Philippines, by 
contrast, is not qualifying service for nonservice-connected 
disability pension or death pension as governed by 38 C.F.R. 
§ 3.40(c):  Service is included, for compensation, dependency 
and indemnity compensation, and burial allowance, from and 
after the dates and hours, respectively, when they were 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
United States Army, pursuant to Military Order of the 
President of the United States dated July 26, 1941.

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).

While the appellant's spouse had recognized service with the 
United States Armed Forces, his service does not fit within 
the legal requirements for eligibility for nonservice-
connected disability pension or death pension, and thus the 
claim cannot be granted.

The United States service department verification, and the 
other information listed above that the appellant submitted, 
provided no evidence that the appellant's spouse was ever a 
member of the Regular Philippine Scouts, Insular Force of the 
Navy, Samoan Native Guard, or Samoan Native Band of the Navy, 
the only such military entities entitled to nonservice-
connected pension.  See 38 C.F.R. § 3.40(a) (2005).  

As the United States service department verification is 
binding on VA, see Duro, 2 Vet. App. at 532, the evidence 
does not confirm, from a legal standpoint, that the 
appellant's spouse had qualifying service for the benefit 
sought.  

The appellant essentially contended during the hearing before 
the undersigned that the appellant's spouse was fighting for 
the same cause in World War II and that it is unfair to deny 
her the benefit sought.  While sympathetic, the Board is 
bound by the law, and Board decisions are dictated by the 
relevant statutes and regulations.  The Board is simply 
without authority to grant benefits simply because the result 
is perceived to be equitable.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board observes, "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).  As the legal requirements for eligibility for death 
pension are not met, payment of such benefits may not be 
made.  


ORDER

Entitlement to death pension benefits as a surviving spouse 
is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


